DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/2/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter/ Examiner’s Comments
Regarding claim 1, Sisbot (US- 2018/0061129 -A1) discloses a display device (see at least [0038], Fig 1A, HUD) comprising: a light projector (1001) configured to project light ([0135], Fig 2B) including an image (1008); an optical mechanism (1002) provided on a path of the light and capable of adjusting a distance from a predetermined position to a position where the light is formed as a virtual image ([0103], virtual reality content for display on the 3D HUD 231).
Sisbot does not explicitly disclose a concave mirror configured to reflect light passing through the optical mechanism toward a reflector; a first actuator configured to adjust the distance in the optical mechanism; and a controller configured to control the light projector and the first actuator, wherein the controller causes the first actuator to 
With regards to dependent claims 2-8, these claims depend upon independent claim 1 and are therefore indicated as allowable.
Regarding claim 9, Sisbot (US- 2018/0061129 -A1) discloses a display control method ([0021]) for a display device (see at least [0038], Fig 1A, HUD) comprising a light projector (1001) configured to project light including an image (1008), an optical mechanism (1002) provided on a path of the light and capable of adjusting a distance from a predetermined position to a position where the light is formed as a virtual image ([0103], virtual reality content for display on the 3D HUD 231). 
Sisbot does not explicitly disclose a concave mirror configured to reflect light passing through the optical mechanism toward a reflector, a first actuator configured to adjust the distance in the optical mechanism, and the controller configured to control the light projector and the first actuator, the method causing a controller of the display device to: cause the first actuator to change the distance at a time of an operation start of the display device: and cause the light projector to project light including an opening image at the time of the operation start of the display device.
Regarding claim 10, Sisbot (US- 2018/0061129 -A1) discloses a non-transitory computer-readable storage medium ([0021]) that stores a program for a display device (see at least [0038], Fig 1A, HUD)  comprising a light projector (1001) configured to project light including an image (1008), an optical mechanism (1002) provided on a path of the light and capable of adjusting a distance from a predetermined position to a ([0103], virtual reality content for display on the 3D HUD 231).
Sisbot does not explicitly disclose a concave mirror configured to reflect light passing through the optical mechanism toward a reflector, a first actuator configured to adjust the distance in the optical mechanism, and the controller configured to control the light projector and the first actuator, the program causing a controller of the display device to: cause the first actuator to change the distance at a time of an operation start of the display device: and cause the light projector to project light including an opening image at the time of the operation start of the display device.
Additionally, Sugiyama et al. US 2019/0241099, Sakurada et al. US  2010/0206149, Ihlenburg et al. US 2013/0116859, Lin US 2016/0225260, Kremers et al. US 2018/0149867, and Yokoe et al. US 2018/0180878 nor the prior the art of record, remedy the deficiency of Sisbot.
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a display comprising: “a concave mirror configured to reflect light passing through the optical mechanism toward a reflector; a first actuator configured to adjust the distance in the optical mechanism; and a controller configured to control the light projector and the first actuator, wherein the controller 
Specifically regarding the allowability of independent claim 9:  The prior art of record does not disclose or suggest a display control method for a display device comprising: “a concave mirror configured to reflect light passing through the optical mechanism toward a reflector, a first actuator configured to adjust the distance in the optical mechanism, and the controller configured to control the light projector and the first actuator, the method causing a controller of the display device to: cause the first actuator to change the distance at a time of an operation start of the display device: and cause the light projector to project light including an opening image at the time of the operation start of the display device”, along with other claim limitations, is not disclosed or suggested by the prior of record.
Specifically regarding the allowability of independent claim 10:  The prior art of record does not disclose or suggest a non-transitory computer-readable storage medium that stores a program for a display device comprising: “a concave mirror configured to reflect light passing through the optical mechanism toward a reflector, a first actuator configured to adjust the distance in the optical mechanism, and the controller configured to control the light projector and the first actuator, the program causing a controller of the display device to: cause the first actuator to change the distance at a time of an operation start of the display device: and cause the light projector to project light including an opening image at the time of the operation start of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872